PER CURIAM:
These actions were brought by these two county boards of education against respondent to recover back wages and administrative fees in accordance with the decision of the West Virginia Supreme Court of Appeals in State ex rel. Board of Education for the County of Grant and Board of Education for the County of Ritchie vs. Honorable A. James Manchin, Treasurer of the State of West Virginia; Glen B. Gainer, Auditor of the State of West Virginia; and Honorable W. Tom McNeel, State Superintendent of Schools, issued on February 24, 1989.
Claimants brought a mandamus action to have West Virginia Code Chapter 18A, Article 4, Section 5 declared unconstitutional which section the Supreme Court did determine was unconstitutional. The West Virginia Legislature corrected the inequity in the statute to provide prospective relief to these two counties. However, for fiscal years 1986-87 and 1987-88 the employees lost wages due them. When the counties make the salary adjustments for its employees, they will incur administrative expenses. These amounts have been calculated by respondent and agreed to by claimants.
The Court, having reviewed the documentation provided in these claims, is of the opinion that the counties are entitled to recover the amounts for the salary adjustments for the school service personnel and the professional employees and the administrative expenses. Therefore, the Court makes an award to the Grant County board of Education in the amount of $1,295,340.60, and to the Ritchie County board of Education in the amount of $396,636.00.
Award of $1,295,340.60 to Grant County Board of Education.
Award of $396,636.00 to Ritchie County Board of Education.